14-4101
Pasternack v. Laboratory Corporation
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                       ____________________________ 
                                                      
                                             August Term 2014 
         
                    (Argued: June 2, 2015                Decided: November 17, 2015) 
                                                      
                                           Docket No. 14‐4101‐cv 
                                                      
                               ____________________________ 
                                               
                                 DOCTOR FRED L. PASTERNACK,  
                                               
                                                 Plaintiff‐Appellant, 
                                                  
                                             v. 
                                               
                 LABORATORY CORPORATION OF AMERICA HOLDINGS, AKA LABCORP, 
                                     CHOICEPOINT, INC., 
         
                                                           Defendants‐Appellees.1 
                                                            
                                 ____________________________ 
                                                
                        ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                            FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                                      
        Before: 
                                WESLEY, HALL, and CHIN, Circuit Judges. 
         
                                       ____________________________ 
                                                      
                                                      
        1  The Clerk of Court is respectfully directed to amend the caption to conform with the 

        above. 
             Appeal from a judgment of the United States District Court for the 

Southern District of New York (Gardephe, J.) dismissing plaintiff‐appellantʹs 

claims against drug testing companies for purportedly mishandling a random 

drug test.  We consider (1) whether under New York negligence law a drug 

testing company owes a duty of care to the subject of a drug test based on federal 

regulations governing drug testing, and (2) whether under New York law a 

fraud claim can be based on false representations made by a defendant to a third 

party whose reliance on the representations results in injury to the plaintiff. 

             DECISION RESERVED AND QUESTIONS CERTIFIED. 
                                          
                                         ____________________________ 
 
                                  CYNTHIA S. ARATO (Daniel J. OʹNeill, on the brief), 
                                        Shapiro, Arato & Isserles LLP, New York, 
                                        New York, for Plaintiff‐Appellant. 
                                  
                                 ROBERT I. STEINER (Sean R. Flanagan, on the brief), 
                                       Kelley Drye & Warren, LLP, New York, 
                                       New York, for Defendant‐Appellee Laboratory 
                                       Corporation of America Holdings. 
                                  
                                 FREDERICK T. SMITH, Seyfarth Shaw LLP, Atlanta, 
                                       Georgia, for Defendant‐Appellee LexisNexis 
                                       Occupational Health Solutions Inc. (formerly 
                                       ChoicePoint, Inc.) 
                                  
                                 ____________________________ 
                                  

                                          ‐ 2 ‐ 
 
                                                                                
CHIN, Circuit Judge: 

              In this case, plaintiff‐appellant Fred Pasternack, a physician and 

airplane pilot, was required to submit to a random drug test in accordance with 

federal regulations governing aviation safety.  He contends that defendants‐

appellees Laboratory Corporation of America Holdings (ʺLabCorpʺ) and 

ChoicePoint, Inc. (ʺChoicePointʺ), the drug testing companies engaged to 

administer the test, mishandled it.2  He brought this action below, seeking 

damages for, inter alia, negligence and fraud.  The district court (Gardephe, J.) 

entered judgment on September 30, 2014, dismissing the action.  Pasternack 

appeals. 

              The appeal presents unresolved questions of New York law:  

              First, whether drug testing regulations and guidelines promulgated 

by the Federal Aviation Agency (the ʺFAAʺ) and the Department of 

Transportation (ʺDOTʺ) create a duty of care for drug testing laboratories and 

test program administrators under New York negligence law; and 




                                              
2          ChoicePoint was acquired by Reed Elsevier Inc. in 2008, and thereafter its drug 
testing services were taken over by a subsidiary of the latter.  We continue to refer to the 
entity as ChoicePoint. 
                                                ‐ 3 ‐ 
 
              Second, whether a plaintiff may establish the reliance element of a 

fraud claim under New York law by showing that a third party relied on a 

defendantʹs false statements resulting in injury to the plaintiff.   

              Because these unresolved questions implicate significant New York 

state interests and are determinative of this appeal, we reserve decision and 

certify the questions to the New York Court of Appeals. 

                              STATEMENT OF THE CASE 

A.     The Facts 

              The facts alleged in Pasternackʹs complaints are assumed to be true.3  

They may be summarized as follows:  

              Doctor Fred Pasternack is a physician and part‐time pilot for 

Northeastern Aviation Corporation (ʺNortheasternʺ) and an aerial advertising 

business.  Between 1978 and 2008, he was designated a Senior Aviation Medical 

Examiner (ʺAMEʺ) for the FAA, giving him the authority to conduct FAA‐

mandated medical examinations for pilots.  He has a private medical practice in 

New York City, which includes performing AME certification examinations of 

other pilots.  He holds a number of certificates issued by the FAA.  

                                              
3          As discussed below, Pasternackʹs factual allegations are contained in an 
amended complaint and a second amended complaint. 
                                            ‐ 4 ‐ 
 
            The FAA has issued regulations requiring all aviation employees to 

submit to random drug testing, as part of its mandate to ensure ʺsafety in air 

commerce and national security.ʺ  49 U.S.C. § 44701(a)(5) (procedures for 

transportation workplace drug and alcohol testing programs); see also 49 C.F.R. 

pt. 40.  On June 1, 2007, Pasternack was notified by Northeastern that he had 

been selected for random drug testing.  At that time, ChoicePoint was 

responsible for administering Northeasternʹs drug testing program, and LabCorp 

was responsible for performing specimen collection and testing.  

            On June 5, 2007, at approximately 1:10 p.m., Pasternack arrived at 

LabCorpʹs testing site in Manhattan, with a chain‐of‐custody form (ʺCCFʺ).  He 

provided a urine sample, but Theresa Montalvo, a LabCorp worker, informed 

him that the sample contained an insufficient amount of urine for testing.  

Montalvo told Pasternack to wait in the waiting area.  Pasternack did so, but 

because he had a 2:30 p.m. appointment to see a patient, he believed that he 

would not be able to produce enough urine before he had to leave for the 

appointment.  Consequently, he advised Montalvo that he would have to leave 

and that he would return later to provide the sample.  Montalvo asked him when 

he was planning to return, and she told him that she would have to advise his 



                                       ‐ 5 ‐ 
 
employer that he was leaving the collection site.  Pasternack told her she was free 

to tell his employer, and that he would come back the next morning.  Montalvo 

did not tell Pasternack that if he left the collection site he would be designated a 

ʺrefusal to test,ʺ and he claims that he did not know that leaving the test site 

could constitute a ʺrefusalʺ to test.  Pasternack contends that he would have 

waited at the site if Montalvo had told him this.   

             Pasternack left the testing site to meet his patient.  Approximately 

three hours later, around 4:00 p.m., he returned.  Montalvo told him that she 

would have to call his employer.  She did so, calling the General Manager for 

Northeastern, who told her that LabCorp could take a second urine sample from 

Pasternack.  She noted on Pasternackʹs CCF that he had left and returned, and 

that Northeastern had approved the second collection.  Pasternack provided 

another urine sample; this time there was a sufficient quantity of urine.  His 

specimen tested negative. 

             Pasternackʹs CCF was later reviewed by a Medical Review Officer 

(the ʺMROʺ) at ChoicePoint.  Based on the notation on the CCF that Pasternack 

had left the testing site, the MRO determined that Pasternack had left the 

collection site before the test was completed.  ChoicePoint then notifed the FAA 



                                         ‐ 6 ‐ 
 
that Pasternack had refused a drug test.  The MRO designated Pasternack as a 

ʺrefusal to testʺ even though LabCorp had not checked the ʺno specimen 

providedʺ box on the CCF, and even though Northeastern had authorized 

Montalvo by phone to collect the second sample when Pasternack returned to the 

site later that day.     

               On June 15, 2007, Northeastern learned that Pasternackʹs June 5, 

2007 drug test had been designated by ChoicePoint as a ʺrefusal to test.ʺ  

Thereafter, the FAA conducted an investigation into Pasternackʹs purported 

refusal to test, during which Montalvo purportedly made false representations to 

the investigators about Pasternackʹs conduct.  On November 20, 2007, in reliance 

on the misrepresentations, the FAA revoked all of Pasternackʹs airman 

certificates.  By letter dated February 21, 2008, the FAA terminated his AME 

designation due to his ʺunacceptable lack of regard for the importance ofʺ FAA 

regulations and for his ʺrefusal to take a random drug test.ʺ  J.A. at 56.  As a 

consequence, Pasternack was unable to pilot any flights or perform pilot medical 

examinations or otherwise function as an AME.   

                

                



                                         ‐ 7 ‐ 
 
B.     Prior Proceedings 

       1.      The Licensing Proceedings 

               Pasternack appealed the termination of his AME designation to the 

FAA, and the appeal was denied.  He also appealed the FAAʹs revocation of his 

pilot certificates to an Administrative Law Judge (ʺALJʺ) of the National 

Transportation Safety Board (the ʺNTSBʺ).  The ALJ upheld the revocation.  He 

then appealed to the NTSB, which also upheld the revocation.   

               Pasternack appealed the NTSBʹs decision to the D.C. Circuit Court of 

Appeals.  On February 26, 2010, the D.C. Circuit remanded the matter to the 

NTSB, holding that the NTSBʹs finding that Pasternack had ʺrefusedʺ to test was 

not supported by substantial evidence.  Pasternack v. NTSB, 596 F.3d 836, 838 

(D.C. Cir. 2010).  While it was undisputed that Montalvo did not advise 

Pasternack that he would be deemed a ʺrefusal to testʺ if he left, the NTSB argued 

that Montalvo did not have an ʺopportunityʺ to explain the policy because of 

Pasternackʹs behavior at and hurried departure from the collection site.  Id. at 

837‐40.  The D.C. Circuit found, however, that it was ʺutterly implausibleʺ that 

Montalvo did not have time to tell Pasternack that if he left it would be deemed a 

ʺrefusal.ʺ  Id. at 839.    



                                         ‐ 8 ‐ 
 
               On remand, the ALJ again held that Pasternack had refused to test.  

The NTSB again affirmed, and Pasternack again appealed to the D.C. Circuit.  On 

March 22, 2013, the D.C. Circuit ruled in favor of Pasternack again, holding that 

ʺsubstantial evidence does not support the NTSBʹs determination that the 

collector did not impliedly give Dr. Pasternack permission to leave,ʺ and 

reversing the NTSB.  Pasternack v. Huerta, 513 F. App’x 1, 2 (D.C. Cir. 2013).  The 

FAA thereafter reinstated Pasternackʹs airman certificates and AME designation 

and expunged his record of any reference to a drug test refusal.   

       2.      The Proceedings Below 

               On June 3, 2010, Pasternack commenced this action against LabCorp 

and ChoicePoint, seeking to recover damages for defendantsʹ alleged tortious 

and fraudulent conduct in administering the random drug test.4  Specifically, 

Pasternack alleged that he suffered damages as a result of the loss of his AME 

certification and airman certificates.   

               On August 1, 2011, the district court granted ChoicePointʹs motion 

to dismiss.  Pasternack v. Lab. Corp. of Am., No. 10 Civ. 4426, 2011 WL 3478732, at 

*15 (S.D.N.Y. Aug. 1, 2011) (ʺPasternack Iʺ).  On September 6, 2012, the district 

                                              
4          Pasternack based jurisdiction on diversity of citizenship of the parties.  See 28 
U.S.C. § 1332.   
                                              ‐ 9 ‐ 
 
court granted Pasternackʹs motion for leave to file a second amended complaint 

as to LabCorp, but denied Pasternackʹs motion for leave to amend his complaint 

as to ChoicePoint, concluding that it would be futile.  Pasternack v. Lab. Corp. of 

Am., 892 F. Supp. 2d 540 (Sept. 6, 2012) (ʺPasternack IIʺ).  On September 12, 2012, 

Pasternack filed a second amended complaint, asserting claims for negligence, 

gross negligence, negligent misrepresentation, fraud, and injurious falsehood 

against LabCorp.  On September 29, 2014, the district court granted LabCorpʹs 

motion to dismiss.  Pasternack v. Lab. Corp. of Am., No. 10 Civ. 4426, 2014 WL 

4832299, at *21 (S.D.N.Y. Sept. 29, 2014) (ʺPasternack IIIʺ).  On September 30, 2014, 

the district court entered judgment against Pasternack and closed the case.  

             This appeal followed.    

                                    DISCUSSION 

             We review de novo the dismissal of a complaint under Federal Rule 

of Civil Procedure 12(b)(6), accepting as true all allegations in the complaint and 

drawing all reasonable inferences in favor of the non‐moving party.  Starr Intʹl 

Co. v. Fed. Reserve Bank of N.Y., 742 F.3d 37, 40 (2d Cir. 2014).  

             We may certify questions ʺwhere the New York Court of Appeals 

has not spoken clearly on an issue and we are unable to predict, based on other 



                                          ‐ 10 ‐ 
 
decisions by New York courts, how the Court of Appeals would answer a certain 

question.ʺ  Tire Engʹg & Distribution L.L.C. v. Bank of China Ltd., 740 F.3d 108, 114 

(2d Cir. 2014) (internal quotation marks omitted).  Certification is permitted 

where ʺwe encounter ʹdeterminative questions of New York law . . . for which no 

controlling precedent of the Court of Appeals exists.ʹʺ  Caronia v. Philip Morris 

USA, Inc., 715 F.3d 417, 450 (2d Cir. 2013) (quoting N.Y. Ct. App. Local R. 

500.27(a)).  Our decision to certify is made after considering three questions: 

              (1) whether the New York Court of Appeals has 
              addressed the issue and, if not, whether the decisions of 
              other New York courts permit us to predict how the 
              Court of Appeals would resolve it; (2) whether the 
              question is of importance to the state and may require 
              value judgments and public policy choices; and (3) 
              whether the certified question is determinative of a 
              claim before us. 
                             
Osterweil v. Bartlett, 706 F.3d 139, 142 (2d Cir. 2013) (quoting Barenboim v. 

Starbucks Corp., 698 F.3d 104, 109 (2d Cir. 2012)). 

             This appeal presents two issues:  (a) whether under New York 

negligence law a drug testing company owes a duty of care to the subject of a 

drug test based on federal regulations governing drug testing, and (b) whether 

under New York law a fraud claim can be based on false representations made 




                                         ‐ 11 ‐ 
 
by a defendant to a third party whose reliance on the representations results in 

injury to the plaintiff.  

A.     The Negligence Claims 

       1.     Applicable Law 

              The elements of a negligence claim under New York law are: ʺ(i) a 

duty owed to the plaintiff by the defendant; (ii) breach of that duty; and  

(iii) injury substantially caused by that breach.ʺ  Lombard v. Booz‐Allen & 

Hamilton, Inc., 280 F.3d 209, 215 (2d Cir. 2002) (citing Merino v. New York City 

Transit Auth., 218 A.D.2d 451 (1st Depʹt 1996)).  If the defendant owes no duty to 

the plaintiff, the action must fail.  ʺAlthough juries determine whether and to 

what extent a particular duty was breached, it is for the courts first to determine 

whether any duty exists.ʺ  Darby v. Compagnie Natʹl Air France, 96 N.Y.2d 343, 347 

(2001).  ʺ[T]he definition of the existence and scope of an alleged tortfeasorʹs duty 

is usually a legal, policy‐laden declaration reserved for Judges to make prior to 

submitting anything to fact‐finding or jury consideration.ʺ  Palka v. Servicemaster 

Mgmt. Servs. Corp., 83 N.Y.2d 579, 585 (1994).   

              The district court dismissed the negligence claims against LabCorp 

and ChoicePoint, holding that, under New York law, a drug testing company 



                                        ‐ 12 ‐ 
 
owes no duty of care to properly interpret and apply federal drug testing 

regulations and guidelines promulgated by the FAA and the DOT.  Hence, it is 

necessary to briefly summarize the relevant regulatory provisions.  We outlined 

the regulatory scheme at issue in Drake v. Lab. Corp. of Am. Holdings, 458 F.3d 48 

(2d Cir. 2006) (ʺDrake IIʺ): 

              Pursuant to [the power granted by the Federal Aviation 
              Act] . . . the FAA promulgated regulations mandating 
              that all aviation‐industry employees who perform 
              safety‐sensitive functions be subjected to random drug‐
              testing. . . .  The FAA regulations incorporate by 
              reference DOT regulations that set out detailed 
              protocols to be followed by drug‐testing laboratories.  
              The DOT regulations provide, among other things, that 
              laboratories must use chain‐of‐custody procedures to 
              document each time a urine specimen is handled or 
              transferred, that an employerʹs designated MRO must 
              review and certify test results before the laboratory 
              reports them to the employer, and that laboratories 
              must report test results to an MRO in writing.   
         
Id. at 56‐57 (citations omitted).  Though the DOT regulations set out rules for the 

conduct of drug tests, they ʺdo not specifically address negligence on the part of 

drug‐testing laboratories or otherwise establish the minimum standard of care to 

be exercised by laboratory personnel.ʺ  Id. at 57. 

 

 

                                        ‐ 13 ‐ 
 
                      a.         Duties of the Specimen Collector 
 
                      ʺThe procedures for collection of urine under [49 C.F.R. pt. 40] are 

very specific and must be followed whenever a DOT‐required urine specimen 

collection is performed.ʺ  DOT, Urine Specimen Collection Guidelines at 3 (Dec. 

2006) (ʺ2006 Urine Specimen Collection Guidelinesʺ).5  Collectors ʺmust be 

knowledgeableʺ about the regulations and procedures.  49 C.F.R.  § 40.33(a).  

Under the regulations, an employee is deemed to ʺhave refused to take a drug 

testʺ when he ʺ[f]ail[s] to remain at the testing site until the testing process is 

complete.ʺ  49 C.F.R.  § 40.191(a)(2). 

                      Section 40.193 sets forth a ʺshy bladderʺ protocol ‐‐ the procedures 

that apply when an employee does not provide a sufficient amount of urine for a 

drug test.  In that circumstance, the collector ʺmust . . . [u]rge the employee to 

drink up to 40 ounces of fluid, distributed reasonably through a period of up to 

                                              
5 These guidelines have since been revised and the following note has been added to the 
ʺshy bladderʺ protocol, which has been moved from § 7 to § 8: 
        Note: As with other collections situations, there is no requirement for the 
        collector to inform the employee in a shy bladder situation that failure to 
        remain at the collection site or otherwise fails to cooperate with the testing 
        process constitutes a refusal. It is a best practice for the collector to inform 
        the employee that such behavior could lead an employer to determine that 
        a refusal occurred.  
DOT, Urine Specimen Collection Guidelines (July 2014) at 21, 
https://www.fta.dot.gov/documents/Urine_Specimen_ Collection_ 
Guidelines_July3_2014_A.pdf. 
                                                    ‐ 14 ‐ 
 
three hours,ʺ unless the person provides a sufficient urine specimen before the 

three‐hour period has elapsed.  49 C.F.R.  § 40.193(b)(2).  If an employee ʺrefuses 

to make the attempt to provide a new urine specimen or leaves the collection site 

before the collection process is complete,ʺ the collector is instructed to 

discontinue the collection and note that fact on the CCF.  49 C.F.R.   

§ 40.193(b)(3).  These actions are deemed ʺa refusal to test.ʺ  Id.  See also 2006 

Urine Specimen Collection Guidelines § 7(3)‐(4).    

             b.     Duties of the MRO 

             The DOT regulations likewise impose obligations on MROs with 

respect to drug testing procedures.  In general, an MRO ʺmust act to investigate 

and correct problems where possible and notify appropriate parties (e.g., [U.S. 

Department of Health and Human Services], DOT, employers, service agents) 

where assistance is needed, (e.g., cancelled or problematic tests, incorrect results, 

problems with blind specimens).ʺ  49 C.F.R. § 40.123(e).  Of particular relevance 

is § 40.355, which provides that an MRO ʺmust not make a determination that an 

employee has refused a drug or alcohol test.  This is a non‐delegable duty of the 

actual employer.ʺ  49 C.F.R. § 40.355(i).  An MRO, however, may ʺprovide advice 

and information to employers regarding refusal‐to‐test issues.ʺ  Id.  



                                          ‐ 15 ‐ 
 
       2.        Application 
 
                 In his claims against ChoicePoint, Pasternack alleges that the MRO 

wrongfully determined that his leaving the testing site constituted a ʺrefusal to 

testʺ and wrongfully communicated that determination to Northeastern.  

Pasternack premised his motion for leave to amend his Amended Complaint as 

to ChoicePoint on the theory that the MRO violated two DOT regulations in 

particular.   

                 First, Pasternack relies on 49 C.F.R. § 40.123(e), which provides that 

the MRO ʺmust act to investigate and correct problems where possible and notify 

appropriate parties . . . where assistance is needed . . . .ʺ  The district court held 

that ʺas a matter of law . . . any obligation imposed by this regulation is ‐‐ in the 

context of this case ‐‐ too vague to serve as the basis for a negligence action.ʺ  

Pasternack II, 892 F. Supp. 2d at 554.   

                 Second, Pasternack points to 49 C.F.R. § 40.355(i), which provides 

that the MRO ʺmust not make a determination that an employee has refused a 

drug or alcohol test,ʺ and that the ability to make such a determination ʺis a non‐

delegable duty of the actual employer.ʺ  Pasternack alleges that ChoicePoint 




                                            ‐ 16 ‐ 
 
violated this regulation by transmitting to Northeastern a one‐page form that 

reported Dr. Pasternack as a ʺrefusal to test.ʺ  

             The district court rejected this argument.  First, the district court 

held that if ChoicePointʹs violation of § 40.355(i) were sufficient to establish a 

claim, that would essentially grant test subjects a private right of action for 

violation of FAA and DOT regulations, a concept which this Court has rejected.  

Pasternack II, 892 F. Supp. 2d at 555 n.7 (citing Drake II, 458 F.3d at 64) (Federal 

Aviation Act ʺdoes not provide a private right of action for violations of FAA 

drug‐testing regulationsʺ)).  Second, the district court held that Pasternack would 

therefore have to identify a state law negligence claim to proceed, and ʺno case 

suggest[s] that a violation of 49 C.F.R. § 40.355(i) provides a basis for a 

negligence action under New York law.ʺ  Id. at 555.  Thus, the district court 

denied Pasternackʹs motion for leave to amend as to ChoicePoint.  Id. at 556‐57. 

             In his Second Amended Complaint, Pasternack alleges that LabCorp 

breached a duty to him by failing to comply with the DOT Regulations and 

Guidelines.  Specifically, Pasternack alleges that LabCorp breached its duty by 

failing to (i) explain the ʺshy bladderʺ procedure to him, (ii) urge him to wait and 

drink fluid, and (iii) inform him that he was required to remain at the testing site 



                                         ‐ 17 ‐ 
 
and that leaving could result in a ʺrefusal to test.ʺ  The Guidelines and the 

Regulations, both of which are non‐binding, call for such explanations and 

warnings.  See 49 C.F.R. §§ 40.191, 40.193, 40.33; 2006 Urine Specimen Collection 

Guidelines § 7(3)‐(4). 

              LabCorp moved to dismiss, and the district court granted the 

motion.  Pasternack III, 2014 WL 4832299, at *1.  The district court found that 

Pasternackʹs negligence claims against LabCorp were ʺpremised solely on 

violations of the DOT Regulations and Guidelines,ʺ and ʺPasternack has cited no 

case suggesting that a violation of the DOT Regulations or Guidelines that he 

relies on gives rise to a negligence claim under New York law . . . .  Pasternack 

has likewise cited no case suggesting that the omissions alleged here . . . give rise 

to a cognizable breach of the duty of care under New York law.ʺ  Id. at *13.   

              In dismissing the negligence claims against LabCorp and 

ChoicePoint, the district court distinguished this case from three cases in which a 

drug testing laboratory or MRO had a contractual relationship with its test 

subjects by virtue of the test subjectsʹ employment with the lab or MRO.  In each 

of these cases, the laboratory or MRO directly mishandled the urine specimen.  

See, e.g., Drake v. Lab. Corp. of Am., No. 02‐CV‐1924, 2007 WL 776818, at *2‐3 



                                        ‐ 18 ‐ 
 
(E.D.N.Y. Mar. 13, 2007) (ʺDrake IIIʺ), on remand from 458 F.3d 48 (2d Cir. 2006) 

(MRO allegedly sent someone elseʹs sample to toxicology laboratory, but claimed 

sample belonged to plaintiff); Coleman v. Town of Hempstead, 30 F. Supp. 2d 356, 

365 (E.D.N.Y. 1999) (laboratory allegedly failed to maintain seal on plaintiffʹs 

urine sample); Santiago v. Greyhound Lines, Inc., 956 F. Supp. 144, 153 (N.D.N.Y. 

1997) (plaintiffʹs urine sample tested positive for cocaine while contained in 

bottle on which plaintiffʹs signature had been forged). Here, Pasternack neither 

had a contractual relationship with LabCorp or ChoicePoint, nor did these 

defendants directly mishandle his urine sample.  

             Pasternack relies heavily on the recent decision of the New York 

Court of Appeals in Landon v. Kroll Lab. Specialists, Inc., 22 N.Y.3d 1 (2013), where 

the Court of Appeals affirmed the denial of a motion to dismiss a claim brought 

by a probationer against a drug testing laboratory for purportedly failing to use 

reasonable care in ʺthe testing of [his] biological sample,ʺ which caused a false 

positive test result.  Id. at 6.  Pasternack argues that Landon controls here.  In 

contrast, defendants argue that, in light of our holding in Drake II that there is no 

private right of action for violations of federal testing regulations, a test 




                                         ‐ 19 ‐ 
 
administrator does not owe a duty of reasonable care based on federal 

governmental regulations and guidelines.   

              First, we note that the New York Court of Appeals has not 

addressed the issue before us, for Landon did not address the question of whether 

the federal regulatory scheme creates a duty of care for drug testing companies.  

Decisions of other New York courts do not permit us to confidently predict how 

the Court of Appeals would rule.  Second, the issue implicates important matters 

of state law ‐‐ the duty of care applicable to drug testing companies.  The DOT 

regulations apply not just to the airline industry, but to other transportation 

industries as well, and questions of public safety are implicated.  Third, the 

certified question is determinative of Pasternackʹs negligence claims; if the 

federal regulations and guidelines do not create a duty of care, the claims fail.  

Accordingly, we certify the question to the New York Court of Appeals.   

B.    The Fraud Claims  
 
             Under New York law, the elements of a fraud claim are ʺa 

representation of material fact, falsity, scienter, reliance and injury.ʺ  Small v. 

Lorillard Tobacco Co., 94 N.Y.2d 43, 57 (1999).  The parties in this case principally 




                                         ‐ 20 ‐ 
 
disagree over whether, for purposes of establishing the elements of a fraud claim 

under New York law, ʺrelianceʺ can be a third partyʹs rather than the plaintiffʹs. 

             Pasternack contends that the investigators ‐‐ third parties rather than 

Pasternack himself ‐‐ relied on LabCorpʹs false statements, to his detriment.  He 

alleges that LabCorpʹs employee, Montalvo, made false statements to the FAA 

investigators, which induced the investigators to conclude that Pasternack had 

prevented Montalvo from giving him the warnings required by the regulations.  

The district court dismissed the fraud claims, holding that under New York law a 

fraud claim cannot be based on a false representation made to and relied upon 

by a third party whose reliance causes injury to the plaintiff.  The district court 

relied on a strand of Second Circuit cases holding that New York fraud law does 

not contemplate third‐party reliance.  See Cement & Concrete Workers Dist. Council 

Welfare Fund v. Lollo, 148 F.3d 194, 196 (2d Cir. 1998) (ʺ[A] plaintiff does not 

establish the reliance element of fraud for purposes of . . . New York law by 

showing only that a third party relied on a defendantʹs false statements.ʺ); City of 

New York v. Smokes‐Spirits.com, Inc., 541 F.3d 425, 454 (2d Cir. 2008) 

(ʺ[A]llegations of third‐party reliance . . . are insufficient to make out a common 

law fraud claim under New York law.ʺ), rev’d on other grounds sub nom. Hemi 



                                         ‐ 21 ‐ 
 
Group, LLC v. City of New York, 559 U.S. 1 (2010).  Instead, these decisions hold 

that a plaintiff asserting a fraud claim must ʺplead ʹreasonable reliance on the part 

of the plaintiff.ʹʺ  Smokes‐Spirits.com, Inc., 541 F.3d at 454 (quoting Crigger v. 

Fahnestock & Co., 443 F.3d 230, 234 (2d Cir. 2006)).  

              Despite the holdings in Lollo and Smokes‐Spirits, Appellate Division 

courts as well as the federal district courts are divided on the issue.  See 

Pasternack III, 2014 WL 4832299, at *15‐16 (collecting cases); compare, e.g., 

Briarpatch Ltd., L.P. v. Frankfurt Garbus Klein & Selz, P.C., 13 A.D.3d 296, 297 (1st 

Depʹt 2004) (holding that fraud claims were properly dismissed where ʺ[t]he only 

alleged misrepresentation concerned a letter from defendant . . . to a third party, 

on which plaintiffs [could not] and [did] not claim relianceʺ), with Buxton Mfg. 

Co. v. Valiant Moving & Storage, Inc., 239 A.D.2d 452, 453‐54 (2d Depʹt 1997) 

(holding that defendant could be liable for fraud for false statements made to 

and relied on by Department of Agriculture, resulting in injury to plaintiff).   

       The New York Court of Appeals has not directly addressed the question, 

but the Appellate Division cases that have endorsed third‐party reliance have 

generally done so by relying on a line of cases originating with three New York 

Court of Appeals cases from the 1800s.  See Eaton, Cole & Burnham Co. v. Avery, 83 



                                           ‐ 22 ‐ 
 
N.Y. 31 (1880); Rice v. Manley, 66 N.Y. 82 (1876); Bruff v. Mali, 36 N.Y. 200 (1867).  

As the district court notes, however, the three cases are distinguishable.  In Eaton 

and Bruff, the third parties acted as conduits to relay the false statements to the 

plaintiffs, who then relied on the false statements to their detriment.  Eaton, 83 

N.Y. at 33, 35; Bruff, 36 N.Y. at 200‐02, 206.  Rice expressly declined to resolve the 

issue, noting in dicta that ʺit matters not whether false representations be made to 

the party injured or to a third party.ʺ  Rice, 66 N.Y. at 87.  Eaton, Bruff, and Rice 

thus do not answer the question before us. 

             Certification is appropriate in this case because (1) the New York 

Court of Appeals has not directly addressed the issue of third‐party reliance in a 

fraud case and the decisions of other New York courts do not permit us to 

predict how the Court of Appeals would resolve the issue; (2) the question is 

important to the state and implicates issues of policy; and (3) the question is 

ʺdeterminative of a claim before us.ʺ  In re Thelen LLP, 736 F.3d 213, 224 (2d Cir. 

2013) (internal quotation marks omitted). 

                                   CONCLUSION 

             We reserve decision, and for the reasons stated above, we certify the 

following questions of law to the New York Court of Appeals:  



                                         ‐ 23 ‐ 
 
             First, whether drug testing regulations and guidelines promulgated 

by the FAA and DOT create a duty of care for drug testing laboratories and 

program administrators under New York negligence law; and 

             Second, whether a plaintiff may establish the reliance element of a 

fraud claim under New York law by showing that a third party relied on a 

defendantʹs false statements resulting in injury to the plaintiff.   

             The Court of Appeals is not limited to the particular questions 

stated.  Rather, the Court of Appeals may modify the certified questions, and 

may direct the parties to address any other issues that may pertain to the 

circumstances presented in this appeal. 

             This panel retains jurisdiction and will consider any issues that 

remain on appeal once the New York Court of Appeals has ruled. 

             It is therefore ORDERED that the Clerk of this Court transmit to the 

Clerk of the Court of Appeals of the State of New York a Certificate, as set forth 

below, together with complete sets of briefs and appendices, and the records 

filed in this Court by the parties. 

                                             

                                             



                                         ‐ 24 ‐ 
 
                                  CERTIFICATE 

            The foregoing is hereby certified to the Court of Appeals of the State 

of New York pursuant to Second Circuit Local Rule 27.2 and New York Codes, 

Rules, and Regulations Title 22, § 500.27(a), as ordered by the United States 

Court of Appeals for the Second Circuit.  




                                       ‐ 25 ‐